IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT

                         __________________

                             No. 95-40291
                         Conference Calendar
                          __________________


THOMAS F. SODERMAN,
                                      Plaintiff-Appellant,

versus

STATE OF TEXAS et al.,
                                      Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. G-94-CV-742
                        - - - - - - - - - -
                         December 21, 1995
Before DAVIS, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Thomas F. Soderman appeals the district court's dismissal

with prejudice of his civil rights action.     Specifically, he

contends that the district court erred in dismissing his claims

for damages and declaratory relief against Officer Thomas

Kibodeaux and Magistrate Judge James Blackstock.     Because he has

not sufficiently argued or briefed his other claims against

Blackstock and Kibodeaux and his claims against the other

defendants, they are considered abandoned, and we will not



     *
           Local Rule 47.5.1 provides: "The publication of
opinions that merely decide particular cases on the basis of
well-settled principles of law imposes needless expense on the
public and burdens on the legal profession." Pursuant to that
Rule, the court has determined that this opinion should not be
published.
                            No. 95-40291
                                 -2-

address them.    We have reviewed the record and the district

court's opinion and find no reversible error.

     We also warn Soderman that he should examine any pending

filings to determine their merit and that any abuse of the

judicial system will open Soderman to the possibility of monetary

sanctions.

     AFFIRMED.